 



Exhibit 10.15
Global Telecom & Technology, Inc.
2006 EMPLOYEE, DIRECTOR AND CONSULTANT STOCK PLAN
STOCK OPTION AGREEMENT
     Unless otherwise defined herein, the terms defined in the Global Telecom &
Technology, Inc. 2006 Employee, Director and Consultant Plan (the “Plan”) shall
have the same defined meanings in this Stock Option Agreement.

I.   NOTICE OF STOCK OPTION GRANT

         
     Name:
       
 
 
 
   
     Address:
       
 
       

     The undersigned Optionee has been granted an Option to purchase shares of
Common Stock of the Company (“Shares”), subject to the terms and conditions of
the Plan and this Option Agreement, as follows:

         
     Date of Grant:
       
 
 
 
   
     Vesting Commencement Date:
       
 
 
 
   
     Exercise Price per Share:
       
 
 
 
   
     Total Number of Shares Granted:
       
 
 
 
   
     Total Exercise Price:
       
 
 
 
   

         
     Type of Option:
      Incentive Stock Option
 
 
 
   
 
      Nonstatutory Stock Option
 
 
 
   

Expiration Date: As provided in Section 3 of this Option Agreement.
Vesting Schedule: This Option shall be vested according to the following vesting
schedule:
25% of the Shares subject to the Option shall vest on each of the first, second,
third and fourth anniversaries of the Vesting Commencement Date, subject to
Optionee’s Continuous Service (as defined in Section 11 of the Option Agreement)
on such dates.
Exercise Schedule: To the extent vested, this Option shall be exercisable during
its term as provided in Section 3 of the Option Agreement.

- 1 -



--------------------------------------------------------------------------------



 



     II. AGREEMENT
     1. Grant of Option. The Plan Administrator of the Company hereby grants to
the Optionee named in the Notice of Stock Option Grant (the “Optionee”), an
option (the “Option”) to purchase the number of Shares set forth in the Notice
of Stock Option Grant, at the exercise price per Share set forth in the Notice
of Stock Option Grant (the “Exercise Price”), and subject to the terms and
conditions of the Plan, which is incorporated herein by reference. Subject to
Section 31 of the Plan, in the event of a conflict between the terms and
conditions of the Plan and this Option Agreement, the terms and conditions of
the Plan shall prevail.
     If designated in the Notice of Stock Option Grant as an Incentive Stock
Option (“ISO”), this Option is intended to qualify as an Incentive Stock Option
as defined in Section 422 of the Code. Nevertheless, to the extent that it
exceeds the $100,000 rule of Code Section 422(d), this Option shall be treated
as a Nonstatutory Stock Option (“NSO”).
     2. Exercise of Option.
          (a) Right to Exercise. This Option shall be exercisable during its
term in accordance with the Vesting Schedule set out in the Notice of Stock
Option Grant and with the applicable provisions of the Plan and this Option
Agreement.
          (b) Method of Exercise. This Option shall be exercisable by delivery
of an exercise notice in the form attached as Exhibit A (the “Exercise Notice”)
which shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and such other representations
and agreements as may be required by the Company.
     No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise comply with Applicable Laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares.
     The Option shall be deemed exercised when the Company receives (i) written
or electronic notice of exercise (in accordance with this Option Agreement) from
the Optionee (or other person entitled to exercise the Option), and (ii) full
payment for the Shares with respect to which the Option is exercised, and
(iii) any other documents required by this Option Agreement or the Exercise
Notice. Full payment may consist of any consideration and method of payment
permitted by this Option Agreement. Shares issued upon exercise of an Option
shall be issued in the name of the Optionee or, if requested by the Optionee, in
the name of the Optionee and his or her spouse. Until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Shares,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 10(c) of the Plan.

- 2 -



--------------------------------------------------------------------------------



 



     Exercise of this Option in any manner shall result in a decrease in the
number of Shares thereafter available for sale under the Option, by the number
of Shares as to which the Option is exercised.
     3. Term. Optionee may not exercise the Option before the commencement of
its term or after its term expires. During the term of the Option, Optionee may
only exercise the Option to the extent vested. The term of the Option commences
on the Date of Grant and expires upon the earliest of the following:
          (a) With respect to the unvested portion of the Option, upon
termination of Optionee’s Continuous Service;
          (b) With respect to the vested portion of the Option, three (3) months
after the termination of Optionee’s Continuous Service for any reason other than
Optionee’s Disability, death or termination for Cause;
          (c) With respect to the vested portion of the Option, immediately upon
the termination of Optionee’s Continuous Service for Cause;
          (d) With respect to the vested portion of the Option, one (1) year
after the termination of Optionee’s Continuous Service due to Optionee’s
Disability or death;
          (e) Immediately prior to the close of certain Corporate Transactions,
subject to Paragraph 24(b) of the Plan; or
          (f) The day before the tenth (10th) anniversary of the Date of Grant.
     4. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof:
          (a) cash or check;
          (b) subject to the discretion of the Administrator, consideration
received by the Company under a formal cashless exercise program adopted by the
Company in connection with the Plan, if any;
          (c) subject to the discretion of the Administrator, surrender of other
Shares which, (i) in the case of Shares acquired from the Company, either
directly or indirectly, have been owned by the Optionee for more than six
(6) months on the date of surrender, and (ii) have a Fair Market Value on the
date of surrender equal to the aggregate Exercise Price of the Exercised Shares;
or
          (d) subject to the discretion of the Administrator, any other means of
payment therefor set forth in Paragraph 9 of the Plan.
     5. Optionee’s Representations. In the event the Shares have not been
registered under the Securities Act of 1933, as amended, at the time this Option
is exercised, the Optionee shall, if required by the Company, concurrently with
the exercise of all or any portion of this

- 3 -



--------------------------------------------------------------------------------



 



Option, deliver to the Company an investment representation statement in a form
satisfactory to the Company.
     6. Restrictions on Exercise. This Option may not be exercised until such
time as the Plan has been approved by the stockholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any Applicable
Law.
     7. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
8. Tax Obligations.
          (a) Withholding Taxes. Optionee agrees to make appropriate
arrangements with the Company (or the Parent or Subsidiary employing or
retaining Optionee) for the satisfaction of all Federal, state, local and
foreign income and employment tax withholding requirements applicable to the
Option exercise. Optionee acknowledges and agrees that the Company may refuse to
honor the exercise and refuse to deliver Shares if such withholding amounts are
not delivered at the time of exercise.
          (b) Notice of Disqualifying Disposition of ISO Shares. If the Option
granted to Optionee herein is an ISO, and if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (1) the date two years after the Date of Grant, or (2) the date one
year after the date of exercise, the Optionee shall immediately notify the
Company in writing of such disposition. Optionee agrees that Optionee may be
subject to income tax withholding by the Company on the compensation income
recognized by the Optionee.
     9. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Option Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws but not
the choice of law rules of the State of Delaware.
     10. No Guarantee of Continued Employment or Service. Optionee acknowledges
and agrees that the vesting of shares pursuant to the vesting schedule hereof is
earned only by continuing as an Employee, Consultant or Director (not through
the act of being hired, being granted this Option or acquiring shares
hereunder). Optionee further acknowledges and agrees that this Agreement, the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as an
Employee, Consultant or Director for the vesting period, for any period, or at
all, and shall not interfere in any way with Optionee’s right or the company’s
right to terminate Optionee’s

- 4 -



--------------------------------------------------------------------------------



 



relationship as an Employee, Consultant or Director, as applicable, at any time,
with or without cause.
     11. Definition of “Continuous Service.” “Continuous Service” means
uninterrupted provision of services to the Company as an employee, a director or
a consultant. Continuous Service shall not be considered to be interrupted in
the case of (i) any approved leave of absence; (ii) transfers among the Company,
any related entities or any successor entities, as either an employee, a
director or a consultant; or (iii) any change in status as long as the
individual remains in the service of the Company or a related entity as either
an employee, a director or a consultant (except as otherwise provided in the
Plan or this Agreement). An approved leave of absence shall include sick leave,
military leave or any other authorized personal leave.
     Optionee acknowledges receipt of a copy of the Company’s prospectus with
respect to the Plan. Optionee further acknowledges receipt of a copy of the Plan
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts this Option subject to all of the terms and provisions
thereof. Optionee has reviewed the Plan, the prospectus, and this Option in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option and fully understands all provisions of the Option.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Plan Administrator upon any questions arising under
the Plan or this Option. Optionee further agrees to notify the Company upon any
change in the residence address indicated below.

      Optionee   Global Telecom & Technology, Inc.      
Signature
  By
 
   
 
Print Name
 
 
Title
 
   
 
   
 
   
 
Residence Address
   

- 5 -



--------------------------------------------------------------------------------



 



EXHIBIT A
Global Telecom & Technology, Inc.
2006 EMPLOYEE, DIRECTOR AND CONSULTANT STOCK PLAN
EXERCISE NOTICE
Global Telecom & Technology, Inc.
8484 Westpark Drive, Suite 720
McLean, Virginia 22102
Attention:
     1. Exercise of Option. Effective as of today,
                                        ,                    , the undersigned
(“Optionee”) hereby elects to exercise Optionee’s option to purchase
                                         shares of the Common Stock (the
“Shares”) of Global Telecom & Technology, Inc. (the “Company”) under and
pursuant to the 2006 Employee, Director and Consultant Stock PlanPlan (the
“Plan”) and the Stock Option Agreement dated
                                        ,                     (the “Option
Agreement”). Unless otherwise defined herein, the terms defined in the Plan or
the Stock Option Agreement shall have the same defined meanings in this Exercise
Notice.
     2. Delivery of Payment. Optionee herewith delivers to the Company the full
purchase price of the Shares, as set forth in the Option Agreement, and any and
all withholding taxes due in connection with the exercise of the Option.
     3. Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.
     4. Rights as Stockholder. Until the issuance of the Shares (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares shall be issued to the
Optionee as soon as practicable after the Option is exercised in accordance with
the Option Agreement. No adjustment shall be made for a dividend or other right
for which the record date is prior to the date of issuance except as provided in
Section 10(c) of the Plan.
     5. Tax Consultation. Optionee understands that Optionee may suffer adverse
tax consequences as a result of Optionee’s purchase or disposition of the
Shares. Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.
     6. Successors and Assigns. The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this Exercise Notice
shall inure to the benefit

A-1



--------------------------------------------------------------------------------



 



of the successors and assigns of the Company. Subject to the restrictions on
transfer herein set forth, this Exercise Notice shall be binding upon Optionee
and his or her heirs, executors, administrators, successors and assigns.
     7. Interpretation. Any dispute regarding the interpretation of this
Exercise Notice shall be submitted by Optionee or by the Company forthwith to
the Plan Administrator which shall review such dispute at its next regular
meeting. The resolution of such a dispute by the Plan Administrator shall be
final and binding on all parties.
     8. Governing Law; Severability. This Exercise Notice is governed by the
internal substantive laws but not the choice of law rules of the State of
Delaware. In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Option Agreement will continue in full force and effect.
     9. Entire Agreement. The Plan and Option Agreement are incorporated herein
by reference. This Exercise Notice, the Plan, the Option Agreement and the
Investment Representation Statement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee.

      Optionee   Global Telecom & Technology, Inc.      
Signature
  By
 
   
 
Print Name
 
 
Title
 
   
 
   
 
   
 
Residence Address
   

A-2

SIGNATURE PAGE OF STOCK OPTION EXERCISE NOTICE

 